DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ikumitsu and Kenichi JP H0868676 A (hereafter Ikumitsu), prior art of record as indicated on the IDS filed 10 August 2020, in view of Norihiro JP H03257327 A (hereafter Norihiro), prior art of record as indicated on the IDS filed 10 August 2020.
As to claim 1: Ikumitsu discloses a method for operating a magnetoinductive flowmeter (fig. 1; see ¶ 17 of the included English translation that is relied upon for the purposes of the 
comprising a magnetic field generating device (13A, 13B; see fig. 1 and ¶ 17) for generating an alternating magnetic field that permeates the measuring tube substantially perpendicularly to the longitudinal axis of the measuring tube by virtue of the magnetic field generating device being driven with a periodic control signal (see fig. 3 and details in ¶ 37; timing signals S1 and S2 control the magnetic field generated by the coils 13A and 13B as also disclosed in ¶ 10), 
and comprising two measuring electrodes (11A, 11B; see fig. 1 and details in ¶ 21) galvanically coupled to the medium for tapping off a voltage (¶ 38; the voltage generated in the detection electrodes is considered to be galvanically coupled to the medium for tapping off a detection voltage), which is amplified by an amplifier circuit (the circuit including elements 16A, 16B, and 17 as disclosed in ¶ 21) having a high-impedance input to form a measurement signal that is dependent on the flow velocity when medium is flowing (¶ 38 regarding the input of measurement signal voltage from the detection electrodes which has an electromotive force generated at the output end of the differential amplifier 17), 
wherein the control signal is embodied as an alternating rectangular pulse (fig. 3; the control signals S1 and S2 as depicted) with pause times (Mess1, Mess2) (fig. 3; the control signals S1 and S2 have gaps therebetween that are considered to be pauses as do the timing 
wherein the measurement signal is evaluated during the duration of the rectangular pulses (MB+, MB-) for the purpose of determining the flow velocity of the medium (¶ 34 and further see ¶ 42) and during the duration of the pause times (Mess1, Mess2) for the purpose of function monitoring (¶ 32 regarding the adhesion determination signal that is also measured to determine if there is adhesion on the detection electrode such as later disclosed in ¶ 36 and which is considered to be equivalent to function monitoring for an error).

Ikumitsu does not explicitly teach:
wherein the impedance between the two measuring electrodes is determined by way of the noise level of the measurement signal during the pause times (Mess1, Mess2), and the noise level of the measurement signal during the pause times (Mess1, Mess2) is a measure of malfunctions, wherein the impedance between 3DGW/rkthe two measuring electrodes is influenced by air bubbles or foreign particles in the measurement medium.



It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ikumitsu such that the impedance between the two measuring electrodes of Ikumitsu is determined by way of the noise level of the measurement signal during the pause times, and the noise level of the measurement signal during the pause times is a measure of malfunctions, wherein the impedance between 3DGW/rkthe two measuring electrodes is influenced by air bubbles or foreign particles in the measurement medium, because such a measurement can indicate whether an abnormal state of the flow 

As to claim 2: Ikumitsu as modified by Norihiro teaches all of the limitations of the claimed invention as described above regarding claim 1, including a measurement signal (the input signal disclosed in Ikumitsu ¶ 38), but does not explicitly teach:
the measurement signal is sampled repeatedly during the pause times (Mess1, Mess2) and from the detected samples a respective average value per pause time is formed.
Norihiro further discloses a signal being sampled repeatedly during a pause time and from the detected sample a respective average time value per pause time being formed (page 7, lines 257-263).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify Ikumitsu such that the measurement signal disclosed in ¶ 38 therein is sampled repeatedly during the pause times and from the detected samples a respective average value per pause time is formed because such an average can be used to smooth data to determine if there is only one erroneous signal or a system signal that requires remedial action by comparing the average value of the signal to an expected value, such as suggested in Norihiro page 7, lines 263-273.

claim 7: Ikumitsu as modified by Norihiro teaches the method as claimed in claim 1, wherein the pause times (fig. 3 of Ikumitsu; the control signals S1 and S2 have gaps therebetween that are considered to be pauses as do the timing signals S6 and S5 as disclosed further in ¶ 43) each correspond to one quarter of a period duration (in the absence of any further definition or limitations, because a “period” may be arbitrarily defined by an operator to be any length of time, an operator may choose a period to be four times longer than the pause times of each of the pauses depicted in fig. 3 of Ikumitsu and accordingly the pauses times each correspond to one quarter of a period duration in such an event).

References Cited but not Relied Upon
Henry et al. US PG-PUB 2012/0160036 A1 (hereafter Henry) discloses a flowmeter driven by a current source switched on and off at timed intervals and appears pertinent to Applicant’s disclosure.

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 3: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of the difference between the two average values is formed per period, when considered in combination with the other limitations as recited in parent claims 1 and 2.
In particular, although the combination of Ikumitsu and Norihiro is considered to teach a respective average value per pause time being formed for each of two pause times in a measurement signal (see the above 35 U.S.C. 103(a) rejection of claim 2), there is nothing in the cited prior art of record to indicate there would be an obvious modification to arrive at calculating (broadly considered to be equivalent to “forming” as recited in claim 3) a difference between the two average values per period (emphasis added).

As to claims 4-6: Each of said claims depends ultimately from claim 3 and accordingly each inherits the allowable subject matter for which claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856   

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856